UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

ROBERT CLARK (#611786) CIVIL ACTION
VERSUS
JAMES LEBLANC, ET AL. NO.: 3:19-00512-BAJ-RLB

RULING AND ORDER

Before the Court is Plaintiffs Request for Emergency Temporary
Restraining Order (Doc. 10). Plaintiff was born a male, but as Plaintiffs Request
(Doc. 10} and other pleadings filed 1n this matter explain, Plaintiff has been diagnosed
with a medical condition known today as “gender dysphoria.” The State of Louisiana
Department of Public Safety and Corrections recognizes “gender dysphoria disorder,”
and provides that a confirmed diagnosis shall result in an individualized treatment
plan that will meet the acceptable standard of care. (Doc. 3-3 at p. 3-4). Treatment
requests beyond those specified in the policy, such as Plaintiffs request to maintain
long hair, are to be forwarded to a Gender Dysphoria Clinical Management Team
(GDCMT) for review. Based on the record, the Court cannot determine whether
Defendants complied with this policy.

The American Psychiatric Association (“APA”) defines “gender dysphoria” as a
marked incongruence between one’s experienced/expressed gender and assigned
gender, of at least 6 months duration, as manifested by at least two of six factors: (1)

a marked incongruence between one’s experienced/expressed gender and primary

1
and/or secondary sex characteristics...(2} a strong desire to be rid of one’s primary
and/or secondary sex characteristics because of a marked incengruence with one’s
experienced/expressed gender...(8) a strong desire for the primary and/or secondary
sex characteristics of the other gender; (4) a strong desire to be of the other gender
(or some alternative gender different from one’s assigned gender); (5) a strong desire
to be treated as the other gender (or some alternative gender different from one’s
assigned gender); and (6) a strong conviction that one has the typical feelings and
reactions of the other gender (or some alternative gender different from one’s
assigned gender). See Diagnostic and Statistical Manual of Mental Disorders (““DSM-
5”). The APA further notes that the condition is associated with clinically significant
distress or impairment in social, oceupational, or other important areas of
functioning.

A review of the records provided by Plaintiff reveals that, as early as June 8,
2016, Plaintiff was noted by Dr. Gamble to be complaining of stressors “largely in the
context of gender dysphoria...” See (Doc. 3-4 at p. 41). That same month, Plaintiff
requested to be placed on hormones and to be allowed to shower alone. Plaintiffs
requests were forwarded to Dr. Lavespere, whose response was, “Hormones denied.
Shower as per security.” See (Doc. 3-4 at p. 42). Plaintiff again requested hormone
therapy, and to be allowed to alter Plaintiffs appearance to appear more effeminate
on June 28, 2016 and again on July 22, 2016, See (Doc. 3-4 at p. 48-44). On August
4, 2016, Plaintiff was informed by a social worker that there were no specific policies

in place for those with gender dysphoria.
On October 18, 2016, Plaintiffs diagnosis of gender dysphoria was documented
by Dr. Gamble, and Dr. Gamble again referred the plaintiff to Dr. Lavespere for
treatment. See (Doc. 3-4 at p. 45-46). Dr. Lavespere responded that Plaintiffs case
was being discussed with the “HQ office.” (Doc. 3-4 at p. 47). In November, Dr.
Gamble again consulted with Dr. Lavespere, who responded that a policy was being
discussed at the “HQ office.” (Doc. 3-4 at p. 52). Plaintiff continued to request
treatment for gender dysphoria and no treatment other than counseling was
provided. On January 26, 2017, Plaintiff was placed on suicide watch. (Doc. 3-4 at p.
56). On March 27, 2017, Plaintiff was again placed on suicide watch. (Doc. 3-4 at p.
65). On November 18, 2018, Plaintiff was again told that counseling through the
psychiatry department would be the only treatment offered for Plaintiffs diagnosis.
(Doc. 3-4 at p. 76). Plaintiff alleges that as a result of medical attention being denied,
Plaintiff suffers from insomnia, clinical depression, and dysphoria, and has
attempted auto castration resulting in stitches, and another suicide attempt resulting
in staples being placed to close the wound. (Doc. 3-2 at p. 7).

As such, Plaintiff undeniably has experienced a marked incongruence between
Plaintiffs experienced/expressed gender and assigned gender, of at least 6 months
duration, as manifested by at least two of six factors listed in the DSM-5. Plaintiff
also meets the definition for “gender dysphoria” as set forth in the Department of
Public Safety and Corrections Health Care Policy No. 47 titled, “Identification and
Management of Intersex Offenders, Transgender Offenders, and Offenders

Diagnosed with Gender Dysphoria Disorder.” (Doc. 3-3 at p. 4). Said policy also
provides that when an offender’s diagnosis of gender dysphoria is confirmed, a
GDCMT shall be formed to evaluate and manage the offender and formulate an
individualized treatment plan which meets the acceptable standard of care. Per the
policy, treatment may consist of mental health care, hormone therapy, housing and
programming, and choice of showering preference. Other requests pertaining to
gender dysphoria needs are to be forwarded to the GDCMT for review. See (Doc. 3-
3).

In the instant Request (Doc. 10), Plaintiff alleges that Plaintiffs request to
maintain a long hair length was denied by “headquarters” and was informed that
Plaintiff could either get a haircut or would be held down while Plaintiffs hair was
cut and receive a disciplinary infraction. Based on the record before the Court, the
Court cannot ascertain whether Plaintiffs request to maintain long hair was
reviewed by the GDCMT as required by Health Care Policy No. 47, or whether a
GDCMT exists for Plaintiff at all.

To obtain injunctive relief, Plaintiff must establish: (1) a substantial
likelihood of prevailing on the merits; (2) a substantial threat of irreparable injury if
the injunction is not granted; (8) the threatened injury outweighs any harm that will
result to the non-movant if the injunction is granted; and (4) the injunction will not
disserve the public interest. See Ridgely v. Fed. Emergency Mgmt. Agency, 512 F.3d
727, 734 (5th Cir. 2008).

Based upon the standards of care submitted by Plaintiff, it appears that

Plaintiff is being denied necessary treatment for gender dysphoria that meets the
prevailing standards of care. (Doc. 3-5 at p. 12). As evidenced by Plaintiffs medical
records, Plaintiffs risk of suicide and other self-harm pose a substantial threat of
irreparable harm. Plaintiff has been offered no viable option to relieve the ongoing
gender dysphoria. As such, Plaintiff has established a substantial threat of
irreparable harm that outweighs any harm the non-movant would suffer from the
injunction being granted (allowing Plaintiff to maintain long hair).

Plaintiff also has a substantial likelihood of prevailing on the merits. Based
upon the record before the Court, Plaintiffs prescribed treatment of counseling has
not relieved the ongoing gender dysphoria and Plaintiff has been offered no additional
treatment indicating deliberate indifference to Plaintiffs medical needs. See Gibson
v. Collier, 920 F. 3d 212 (5th Cir. 2019) (finding no deliberate indifference to the
plaintiff's medical needs where the plaintiff was treated with means, accepted within
the medical community, other than sex reassignment surgery, including counseling
and hormone therapy).

Furthermore, there is no indication that allowing Plaintiff to maintain long
hair will disserve the public interest. The Court does not contemplate that any
monetary costs will be incurred at this time, and public interest weighs in favor of
providing Plaintiff with treatment within the acceptable standards of care. As such,
these factors weigh in favor of granting Plaintiffs Request.

Finally, Federal Rule of Civil Procedure 65(c) requires Plaintiff to provide
security, but the rule gives the Court discretion in determining the sum. Plaintiff

herein is indigent, and it appears that no costs of damages will be incurred during
the pendency of the temporary restraining order. As such, no security bond is
required.

Accordingly,

IT IS ORDERED that Plaintiffs Request for Emergency Temporary
Restraining Order (Doc. 10) is GRANTED, without notice due to the urgency of
this matter and for lack of service at this time on any defendant named herein, to
prevent Plaintiff from suffering irreparable harm in the form of suicide or self-harm.

IT IS FURTHER ORDERED that during the pendency of this Order,
Plaintiffs hair shall not be cut unless so requested by Plaintiff.

IT IS FURTHER ORDERED that a hearing to determine whether to convert
this temporary restraining order into a preliminary injunction is set for an
evidentiary hearing on the 22nd day of October, 2019 at 2:00 p.m.

IT IS FURTHER ORDERED that a copy of this temporary restraining order
shall be served upon Secretary James LeBlanc and Warden Darrel Vannoy, by the

Clerk of this Court, via the most expeditious means of delivery available.

Baton Rouge, Louisiana, this q “day of October, 2019.

Ba

JUDGE BRIAN A, JACKSON
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
